OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                            AUSTIN




Honorable J. 8. Craper, Chief
Drivor*s Llaenae Dfvleion
Teuu Department of Fublia Safety
C-P mbry
Austin, Texas




                                       the  Penal Code
                                      t lt&TSEeiiiiF
                                    loally suqended
                                   oi the folll0ving of-
                                   that *a oonvictlon of
                               e lnoolvod  in an aoai-
                          on a charge OS failure to
                           disclose h.lr,Identity at the
                          t or collision'.

                      above mentioned seation apply
                                      aotu.s.llgdriving
     the motor veh.lole at the time of the sooident?”

          Seation 24 of Artlole 6687b, Vernonta   Annotated Civil
Statutes, in part, reads as followor

          "(a) The lioenre of any perran &all be
     automatically rpepended upon fln8.l oonvictlon of
                                                                        712

Honorable   J. B. Dxagar,      p8ge 2


     any of the    Sollowlng     offenses8
            0. . . .

          44. A conviction OS a driver of a motor ve-
     hicle involved in an accident or collision, upon
     a cherga of fsllure to atop, rendrr eid, end dis-
     clo8e his identity et the scene of mid ecoident
     or colll8lon.*

            Article 1150, Penal Code, reads as follows:

            "Khenever an automobile,     motoraycle      or other
     motor vehicle whatsoever, regardless of the power
     by which th8 8-e may be roplled, or drawn,
     8trlkes eny person or co1 P l&e8 with any vehiole
     containing a pereon, the driver of, end 611 per-
     son8 in control of such autcmoblle,           motor vehicle
     or other~vehiole shall stop end shall render to
     the @iw8on etmok~or to the ocoupantr of the ve-
     hicle collided vlth all neoerrary a6ristance             ln-
     eluding the carrying of euah person or ocaupants
     t0 a phy8iCiWl or surgclon for medical          or 8IUgioal
     treotnmnt,    if such treatnmnt be required, or if
     rucfl carrying   la reque8ted    by the perclan struck or
     any ocoupent    OS the veidxle    aoll.lded with; end such
     driver and person having or armming authority                OS
     euah driver shell further give to the oscupfint
     of 8UCh vehicle ar person atruak, If requested Et
     the tine   of such striking     or collision      or insned-
     lately   thereafter, thenumber      of ouch automobile,
     motorcyale or motor vehicle, 8180 the Nlme of
     the owner thereof and hia address,           tha names OS
     the paeseqer     or p%ssengers not ex0eedin.g five in
     each %utomoblle     or other veh.lole+ together with
     the ad&W%8 ofeech one thereof. Anx person vio-
     latlng any provi8ion of this article is punishable
     by imps-isoment in the penitentiary not to exaeed
     five years or in jail not exoeeding one geeu: or
     by fine not exoeediq,      five thouaandodollnrs, or
     by both such fine end imprl8onment.

          It 513.11be observed that vhile Article 1153 pro-
vides not only for the aonvictlon of the driver  ~4' a QotCIP
vehicle who fails to etop end render eld, but also fn
%~~CUA       of’ all   pertmns   in oontrol   of such mol;oP vehicle,
                                                                   713

Honorable J. B. Draper, page 3



while Section 24 an13 its subsection 4 only provide for the
autoaatlc oanoellatlon of the lloe~~creof the driver of IImotes
vehidle upon final conviction for fellure to stop and render
aid.
             Where a statute,  Oivil or crimtasl, 18 expresmwi
 In plain   and unnmbiguoil8 language, and ita meaning is olear
 and obvious, there Is no room for ooristruation.    Oaddy v.
 Flrrt Iatlonal   Bank of Beaumont, 115 ‘Pox. 393, 283 S.W. 472;
 Sparks v. State, 79 Grim. Rep. 263, 174 3. Y. 351. Since the
!language Sound in rubaectlon 4 lo plain, alear, uuambiguoum,
 and apeoitlaally lpentlozu only driver8 of mator vehS.clsr,
 there ie no room for oonatruatlon.

           St lo therefore our opinion that your question
 should be answered in the negative and It 18 80 anauered.